BROWN, J.
I concur in the result, but not in the conclusion reached in the first subdivision of the opinion.
After a letter is placed in the post office, it - passes out of the control of the sender and into that of the person to whom it is addressed, and the former has no right to intercept or recall it, or direct its delivery to some other person. U. S. v. Nutt, 6 Am. L,. Rec. 302, Fed. Cas. No. 15,904; Com. v. Wood, 142 Mass. 459, 8 N. E. 432; 7 Op. Atty. Gen. (U. S.) 76. From this it follows that when plaintiff’s attorney mailed the garnishee summons to the sheriff of Hennepin county with directions to serve it, it *74passed out of his control and into the control of the sheriff, and hence was in legal effect delivered to the sheriff at the time it was so mailed. This is the rule applied in actions involving the statute, of limitation. An action is deemed commenced when the summons is issued and delivered to the sheriff with instructions to serve it, and the courts hold that it is so delivered when mailed, though it may not reach the officer until the cause of action has become barred by lapse of time. Jackson v. Brooks, 14 Wend. (N. Y.) 649; Burdick v. Green, 18 Johns. (N. Y.) 14. The suggestion in the opinion that in this case the attorney could have recalled the summons after it reached the sheriff is of no force, inasmuch as it was mailed with instructions to serve, and it was not, in fact, recalled.
A petition for a reargument having been filed, the following opinion was filed on January 13, 1907:
PER OÜRIAM.
In his petition for reargument appellant calls attention to the fact that the court did not consider sections 4235 and 4245, R. L,. 1905, in connection with section 4231. No reference was made to •section 4245 in the briefs, and it is only for the purpose of removing the possible inference that the decision might have been different that we now give those sections consideration.
Section 4235 has no application whatever, and merely provides that if the defendant does not appear at the time and place specified in the summons for the appearance of the garnishee, and if it appears that the plaintiff has been unable to notify him, the examining officer may postpone the examination for such reasonable time as may be necessary for that purpose. In the case before us the defendant was notified and appeared specially. Section 4245 was enacted in connection with section 4231, and hence both must be construed together. We are of opinion that section 4245 was Intended merely for the convenience or accommodation of the garnishee. Under the conditions thereby imposed, the garnishee may make his disclosure at an earlier date than that named in the garnishee summons; but it was not intended to do away with the ser*75vice of the summons upon the defendant, nor to prevent the defendant from appearing at the time specified in the summons and insisting on his rights, as provided by section 4231.
Petition denied.